IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


FRAN G. ZELLAT, AN INDIVIDUAL,           : No. 81 WAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MARY ANN MCCULLOCH, AN                   :
INDIVIDUAL AND LIBERTY MUTUAL            :
FIRE INSURANCE COMPANY, A                :
PENNSYLVANIA CORPORATION,                :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.